Exhibit 99.1 Technical Report and Updated Mineral Resource Estimate on the Ann Mason Project Nevada, USA For: Entrée Gold Inc. Effective Date: March 26, 2012 Prepared by: Jackson, Scott, F.AusIMM Cinits, Robert, P.Geo. Jones, Lyn, P.Eng. TABLE OF CONTENTS Summary 1 Overview 1 Location, access and infrastructure 1 Land Tenure 2 Regional History 3 Ann Mason History 4 Geology and Mineralization 4 1.5.1Ann Mason Deposit 4 1.5.2Blue Hill Target 6 Current Exploration Program 7 Metallurgical Testwork 10 Mineral Resources 10 Interpretation and Conclusions 12 Recommendations 13 Introduction 16 General 16 Terms of References 16 Responsibility 17 Site Visits 17 Reliance on Other Experts 18 Property Description and Location 19 Location 19 Project Description 22 Underlying Agreements 25 4.3.1McIntosh Mining Lease and Option to Purchase Agreement 25 4.3.2Bronco Creek Option Agreement 25 4.3.3Nev Prospect, LLC Purchase and Sale Agreement 25 Land Tenure 25 Environmental Considerations and Permitting 26 4.5.1Ann Mason Deposit Area 26 4.5.2Notices of Intent 27 Accessibility, Climate, Local Resources, Infrastructure and Physiography 28 Accessibility 28 Climate 28 Local Resources 29 Infrastructure 29 ii Physiography 30 History 31 Yerington Mining District 31 Ann Mason Project 32 6.2.1General 32 6.2.2Anaconda, 1956 – 1980 35 6.2.3Arimetco, 1990 35 6.2.4Phelps Dodge Corporation, ~1995 35 6.2.5Mount Isa Mines, 2002 – 2003 36 6.2.6Giralia Resources NL, 2003 36 6.2.7Lincoln Gold Corporation, 2004-2005 36 6.2.8PacMag, 2005 – 2009 36 6.2.9Honey Badger Exploration Inc., 2007-2009 39 6.2.10Bronco Creek Exploration Inc. 40 Historical Drilling Summary 40 Historical Resources 41 6.4.1Anaconda, 1976 42 6.4.2PacMag, 2006 42 6.4.3Entrée, 2010 43 Geological Setting and Mineralization 45 Regional Geology 45 Local Geology 45 Ann Mason Deposit Geology 46 7.3.1McLeod Hill Suite 49 7.3.2Bear Suite 49 7.3.3Luhr Hill Suite 50 7.3.4Other Intrusive Rock Types 51 7.3.5Tertiary Volcanic Rocks 52 7.3.6Structure 52 7.3.7Alteration 53 Mineralized zones 54 Ann Mason Deposit 54 7.4.1Blue Hill Target 57 Deposit Type 58 Porphyry Copper Deposits 58 Supergene Oxide Copper Deposits 59 Exploration 61 Introduction 61 Geological Compilation, Ann Mason and Blue Hill 63 9.2.1Topography and Coordinates 63 Soil Surveys 63 9.3.1Soil Geochemistry Compilation, Blue Hill Target Area 63 9.3.2XRF Soil Survey and Mapping Program, 2009 64 iii 9.3.3Soil Geochemistry and pH Survey, Roulette Target, 2009 67 Geophysics 69 9.4.1Geophysics Compilation: Honey Badger and Anaconda Data 69 9.4.2Geophysical Programs, 2010 and 2011 69 Petrographic work 77 Drilling 77 Drilling 78 General 78 Ann Mason Deposit 79 Blue Hill Target 85 Roulette Target 92 Blackjack Northeast Target 93 Sample Preparation, Analyses and Security 94 Introduction 94 Diamond Drill Core Sampling 94 11.2.1PacMag (2006-2008) 94 11.2.2Entrée Gold (2010 to Present) 95 Reverse circulation Drilling And Sampling 96 11.3.1PacMag (2006-2008) 96 11.3.2Entrée Gold (2010 to Present) 96 Sample Preparation and Analyses 97 11.4.1PacMag (2006 to 2008) 97 11.4.2Entrée Gold – ALS Chemex Samples (2010 to July 2011) 98 11.4.3Entrée Gold – Skyline Samples (July 2011 to Present) 99 Core Re-Assaying Programs 99 11.5.1PacMag (2006) 99 11.5.2Entrée (2012) Bulk Density Sampling (Entrée 2011 to Present) QA/QC Programs 11.7.1PacMag (2006-2008) 11.7.2Entrée Gold (als chemex Laboratory – 2010 - July 2011) 11.7.3Entrée Gold Skyline Samples ( From July 2011) Check Samples 11.8.1Same Lab Check Assays 11.8.2ALS-Skyline Check Assays 11.8.3ALS-ACME Check Assays 12
